Title: From Thomas Jefferson to John Rutledge, 6 August 1787
From: Jefferson, Thomas
To: Rutledge, John



Dear Sir
Paris Aug. 6. 1787.

I am honored with your letter by your son, and shall be happy to render him every assistance in my power of whatever nature. The objects of his stay in this country and of his visit to London are perfectly well judged, so of that to Amsterdam. Perhaps it is questionable whether the time you propose he should spend at some of the German courts might not be better employed at Madrid at Lisbon and in Italy. At the former there could be no object for him but politics, the system of which there is intricate and can  never be connected with us: nor will our commercial connections be considerable. With Madrid and Lisbon our connections both political and commercial are great and will be increasing daily. Italy is a feild where the inhabitants of the Southern states may see much to copy in agriculture, and a country with which we shall carry on considerable trade. Pardon my submitting these thoughts to you. We shall pursue your own plan unless you notify a change in it. The present question in Europe is War or not war? I think there will be none between the Emperor and his Brabantine subjects. But as to Holland it is more doubtful, for we do not as yet consider as a war the little partisan affairs which are taking place every day. France and England, conscious that their exhausted means would poorly feed a war, have been strenuously exerting themselves to procure an accomodation. But the king of Prussia, in a moment of passion, has taken a measure which may defeat their wishes. On receiving from the Princess of Orange a letter informing him of her having been stopped on the road, without consulting the court of London, without saying a word to his own ministers, he issued orders himself to his generals to march 20,000 men to be at her orders. England unwilling to bring on a war, may yet fear to separate from him who is to be her main ally. Still she is endeavoring in concurrence with this court to stop the effects of this hasty movement, and to bring about a suspension of hostilities and settlement of differences, always meaning, if they fail in this, to take the feild in opposition to one another. Blessed effect of kingly government, where a pretended insult to the sister of a king is to produce the wanton sacrifice of a hundred or two thousand of the people who have entrusted themselves to his government, and as many of his enemies! And we think our’s a bad government. The only condition on earth to be compared with ours, in my opinion, is that of the Indians, where they have still less law than we. The European, are governments of kites over pidgeons. The best schools for republicanism are London, Versailles, Madrid, Vienna, Berlin &c. Adieu, my dear Sir, & be assured of the sincere esteem of Your most obedient humble servt,

Th: Jefferson

